Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 09/23/2022. Currently, claims 1, 9-15, 18-19 and 21-22 are pending in the application. Claims 2-8, 16-17 and 20 have been cancelled. Claims 21-22 have been added new.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 9-13, 19 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over SHIM et al (US 20190057898 A1) in view of Wu (US 20070102791 A1).

Regarding claim 1, Figures 1-6 of SHIM disclose a semiconductor wafer (1+PS+CS) formed with a plurality of first regions (10/MT, Figure 4B, [0028] and [0044]) each provided with a memory cell array (CS, [0035]) and a peripheral circuit (PS, [0042]) formed under the memory cell array to drive the memory cell array, and a second region (20,  scribe line region , [0028]) between the first regions (10).

SHIM does not explicitly teach that the semiconductor wafer comprising: a first structure in which a first embedding material is embedded in a first recess extending in a first direction perpendicular to a surface of a substrate, the first structure being between edges of the first regions (10) and a third region that is cut in the second region (20) when the first regions are separated, wherein the first structure is above a transistor included in the peripheral circuit, and the first embedding material includes a void formed therein, a lower end of the void is above the transistor.

However, Wu is a pertinent art which teaches a structure with crack stop ring disposed between a die seal ring and a scribe line. Figure 3-4 of Wu teaches such a structure (312A+314A, Figure 3) in which a first embedding material is embedded (312) in a first recess extending in a first direction (vertical) perpendicular to a surface of a substrate (330) in order to prevent the damages such as chipping, delamination, or peeling from happening on the scribe line when performing the sawing process, wherein  first embedding material includes a void (314A) formed therein  ([0022]-[0024] and [0032]). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the scribe region (20, Figures 1-6) of SHIM, wherein the semiconductor wafer comprising a first structure in which a first embedding material is embedded in a first recess extending in a first direction perpendicular to a surface of a substrate, the first structure being between edges of the first regions (10) and a third region that is cut in the second region (20) when the first regions are separated, wherein the first structure is above a transistor included in the peripheral circuit (PS), and the first embedding material includes a void formed therein wherein a lower end of the void is above the transistor according to the teaching of Wu in order to prevent the damages such as chipping, delamination, or peeling from happening on the scribe line when performing the sawing process ([0024] of Wu).

Regarding claim 13, Figures 1-6 of SHIM disclose a semiconductor chip (Figure 2) comprising: 
a semiconductor substrate (1+PS+CS) including a first region (10/MT, Figure 4B, [0028] and [0044])  provided with a memory cell array (CS, [0035]) and a peripheral circuit (PS, [0042]) formed under the memory cell array to drive the memory cell array and a second region (20,  scribe line region , [0028]) formed around the first region.

SHIM does not explicitly teach that a first structure formed  above a transistor included in the peripheral circuit (PS) in the second region (20) and in which a first embedding material including a void formed therein is embedded in a first recess extending in a first direction perpendicular to a surface of the semiconductor substrate, wherein a lower end of the void is above the transistors.

However, Wu is a pertinent art which teaches a structure with crack stop ring disposed between a die seal ring and a scribe line. Figure 3-4 of Wu teaches such a structure (312A+314A, Figure 3) in which a first embedding material is embedded (312) in a first recess extending in a first direction (vertical) perpendicular to a surface of a substrate (330) in order to prevent the damages such as chipping, delamination, or peeling from happening on the scribe line when performing the sawing process, wherein  first embedding material includes a void (314A) formed therein  ([0022]-[0024] and [0032]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the scribe region (20, Figures 1-6) of SHIM, wherein a first structure formed  above a transistor included in the peripheral circuit (PS) in the second region (20) and in which a first embedding material including a void formed therein is embedded in a first recess extending in a first direction perpendicular to a surface of the semiconductor substrate, wherein a lower end of the void is above the transistors according to the teaching of Wu in order to prevent the damages such as chipping, delamination, or peeling from happening on the scribe line when performing the sawing process ([0024] of Wu).

Regarding claim 9, Figures 1-6 of SHIM  when modified with the teaching of Figure 3 of Wu teach that the semiconductor wafer according to claim 1, wherein each of the first regions includes a second structure (312A+314A in 310 in Figure 3 of Wu) in which a second embedding material (312A) is embedded in a second recess (for 312A+314A in region 310, Figure 3 of Wu) extending in the first direction (vertical), and the first recess and the second recess are formed by a common step (based on Figure 3 of Wu, [0030]).

Regarding claim 10, Figures 1-6 of SHIM  when modified with the teaching of Figure 3 of Wu teach that the semiconductor wafer according to claim 9, wherein each of the first regions is provided with a wall-like structure provided along the edge in a chip region, and the second structure is the wall-like structure (Figure 3 of Wu teaches 312A+314A in region 310 as wall like structure).

Regarding claim 11, Figures 1-6 of SHIM  when modified with the teaching of Figure 3 of Wu teach that the semiconductor wafer according to claim 10, wherein composition of the first embedding material is equal to composition of the second embedding material  (Figure 3 of Wu teaches 312A+314A in region 310 and 305 having same composition, [0030]).

Regarding claim 12, Figures 1-6 of SHIM  when modified with the teaching of Figure 3 of Wu teach that the semiconductor wafer according to claim 1, wherein the first structure is a wall-like structure formed to surround each of the first regions (Figures 2-3 of Wu teach 312A+314A in region 305 as wall-like structure formed to surround).

Regarding claim 19, Figures 1-6 of SHIM  when modified with the teaching of Figure 3 of Wu teach that the semiconductor wafer according to claim 1, wherein the first region includes a second structure in which a second embedding material is embedded in a second recess extending in the first direction, and the first recess and the second recess are formed by a common step (Figure 3 of Wu teaches 312A+314A in region 310 and 305 having same composition wherein considering 310 as first region and 305 second region, [0030]).

Regarding claims 21-22, Figures 1-6 of SHIM in view of Wu teach that the semiconductor wafer according to claim 1 (claim 13), wherein the first embedding material includes a-Si or W (Figure 1 of Wu teaches that the material 156 is tungsten W, wherein 312 in Figure 3 is equivalent to 156 in Figure 1, [0008]).  



Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being obvious over SHIM et al (US 20190057898 A1) in view of Wu (US 20070102791 A1) as applied to claim 13 above, and further in view of SEKIKAWA (US 20190198453 A1).

Regarding claim 14-15 and 18, Figures 1-6 of SHIM in view of Wu do not explicitly teach that the semiconductor chip according to claim 13, further comprising: a cut surface extending in the first direction, a release surface perpendicular to the first direction, and an exposed first film extending in the first direction, in an outer peripheral portion of the second region, 
wherein the first film has an inclined surface that inclines from the first region side to the second region side or from the second region side to the first region side as the first film goes in one direction of the first direction, and wherein composition of the first film includes at least a part of composition of the first embedding material.

However, SEKIKAWA is a pertinent art which taches a semiconductor device and method of manufacturing, wherein SEKIKAWA teach that reliability of a semiconductor device is reduced due to advancement of cracking or chipping within a substrate from a scribe region side to a circuit region side of a semiconductor chip (Abstract). Figure 31 of SEKIKAWA discloses such a semiconductor wafer (WF, [0075]) formed with a plurality of first regions (region of PD in PR2) and a second region (between right and left D17, [0182]) between the first regions, the semiconductor wafer comprising: a first structure (D16, [0182]) in which a first embedding material (CL, [0097]) is embedded in a first recess extending in a first direction (vertical in the Figure) perpendicular to a surface of a substrate (SB), the first structure being between edges of the first regions and a third region that is cut (middle region has a cut) in the second region when the first regions are separated and wherein the first embedding material (CL in D16) includes a void (G1, [0106]) formed therein. Further, Figure 31 of SEKIKAWA teaches that a cut surface (at CR) extending in the first direction (horizontal), a release surface (at PI) perpendicular to the first direction, and an exposed first film (IL+CL) extending in the first direction ([0163]), wherein first film (IL+CL) has an inclined surface and the first film including at least a portion of the embedding material (CL).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a cut surface extending in the first direction, a release surface perpendicular to the first direction, and an exposed first film extending in the first direction, in an outer peripheral portion of the second region, wherein the first film has an inclined surface that inclines from the first region side to the second region side or from the second region side to the first region side as the first film goes in one direction of the first direction and wherein composition of the first film includes at least a part of composition of the first embedding material in the semiconductor device of SHIM in view of Wu according to the teaching of SEKIKAWA after sawing without having any chipping due to the hollow ring ([0033] of Wu and [0006] of SEKIKAWA).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1,  9-15 and 18-19, filed on 09/23/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813